Certiorari to review a judgment rejecting a claim for ^recovery of pension money applied by the Government for -the board of a veteran of the Spanish-American War at a Government hospital for the insane.
Judgment was rendered in favor of the United States in the court below. Upon certiorari, the judgment was reversed, May 28, 1934, the Supreme Court deciding:
1. Although the function of determining whether a veteran is entitled to hospital facilities under the World War Veterans Act, and of ordering his hospitalization or certifying to his right thereto, is a function of the Director of the Veterans Bureau, the right of the veteran, where it exists on indisputable facts as a matter of law, may be enforced by the courts.
2. An honorably discharged veteran of the Spanish-American War, suffering from a neuropsychiatric ailment, was in 1911 committed to St. Elizabeths Hospital by the Secretary of the Interior, pursuant to statutory authority, and remained there confined as an insane1 person until, in 1930, he was discharged. Held:
(1) That the Veterans Bureau having had and exercised the right to make use of this hospital for insane veterans, the facilities of the hospital were under the control and jurisdiction of that Bureau within the meaning of § 202 (10) of the World War Veterans Act of 1924, as amended July 2,1926.
(2) Under the proviso of § 202 (10) of this Amended Act, the pension money credited to the veteran while in the hospital could not, upon his discharge, be withheld to pay for his board nt the hospital during that period.
*791(3) This applies to the charges for board incurred before July 2, 1926, the date, of the proviso, as well as to those incurred afterwards, the entire deduction having been made after the proviso became effective.
3. A statute is not rendered retroactive merely because the facts or requisites upon which its subsequent action depends, or some of them, are drawn from a time antecedent to the enactment. Cox v. Hart, 260 U.S. 427, 435.
Mr. Justice Sutherland delivered the opinion of the Supreme Court.